Case 6:19-cv-00470-MJJ-CBW Document 1 Filed 04/12/19 Page 1 of 5 PageID #: 1



                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA

                                            LAFAYETTE DIVISION

LAFAYETTE BALLET THEATRE                                             CIVIL ACTION NO. 6:19-cv-00470

VERSUS                                                               JUDGE:

AMERICAN HARLEQUIN CORPORATION,                                      MAGISTRATE:
HARTFORD ACCIDENT & INDEMNITY
COMPANY, & HARTFORD CASUALTY
INSURANCE COMPANY


                                            NOTICE OF REMOVAL

           Defendants, Hartford Fire Insurance Company, incorrectly named as Hartford Accident &

Indemnity Company, and Hartford Casualty Insurance Company (sometimes referred to

collectively as “Hartford”), pursuant to 28 U.S.C. § 1441 and § 1446, file this Notice of Removal

of the captioned action titled Lafayette Ballet Theatre v. American Harlequin Corporation,

Hartford Accident & Indemnity Company and Hartford Casualty Insurance Company, Suit No.

2019-1060, Division A, on the docket of the 15th Judicial District Court for the Parish of Lafayette,

Louisiana. In support of this Notice of Removal, Hartford respectfully represents:

           1.       Plaintiff, Lafayette Ballet Theatre (“Lafayette Ballet”) commenced the captioned

action by filing a Petition for Damages in the 15th Judicial District Court for Lafayette Parish on

February 15, 2019.1

           2.       Named as Defendants in Lafayette Ballet’s Petition for Damages are American

Harlequin Corporation (“American Harlequin”), Hartford Fire Insurance Company, incorrectly

named as Hartford Accident & Indemnity Company, and Hartford Casualty Insurance Company.2


1
    Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages.
2
    Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages, ¶ 1.

                                                            1
Case 6:19-cv-00470-MJJ-CBW Document 1 Filed 04/12/19 Page 2 of 5 PageID #: 2



         3.       Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have original jurisdiction,

may be removed by the defendant or the defendants, to the district court of the United States for

the district and division embracing the place where such action is pending. 28 U.S.C. § 1441(a).

                                       TIMELINESS OF REMOVAL

         4.       Pursuant to 28 U.S.C. § 1446(b)(2)(B), each defendant shall have 30 days after

receipt by or service on that defendant of the initial pleading or summons to file the notice of

removal.

         5.       Lafayette Ballet served Hartford through the Louisiana Secretary of State on March

14, 2019.3

         6.       As this notice is filed within 30 days of Hartford’s receipt of Lafayette Ballet’s

Petition for Damages, this removal is timely pursuant to 28 U.S.C. § 1446(b).

                                     DIVERSITY OF THE PARTIES

         7.       Plaintiff and Defendants are diverse from each other.

         8.       Plaintiff, Lafayette Ballet, is a Louisiana nonprofit corporation with its principal

place of business in Louisiana.4

         9.       Defendant, Hartford Fire Insurance Company, incorrectly named as Hartford

Accident & Indemnity Company, is an insurance corporation incorporated in Connecticut with its

principal place of business in Connecticut.5




3
  Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages; Exhibit 2, Printout from Louisiana Secretary of
State showing date of service.
4
  Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages, opening paragraph; Exhibit 3, Printout from
Louisiana Secretary of State regarding Lafayette Ballet; see also, Gardemal v. Champion Technologies, Inc., 2014
WL 791538 at *2 (W.D. La. 2014) (citizenship of a corporation is determined by its state of incorporation and principal
place of business).
5
  Exhibit 4, Printout from Louisiana Department of Insurance regarding Hartford Fire Insurance Company.

                                                          2
Case 6:19-cv-00470-MJJ-CBW Document 1 Filed 04/12/19 Page 3 of 5 PageID #: 3



        10.      Defendant, Hartford Casualty Insurance Company, is an insurance corporation

domiciled in Indiana with its principal place of business in Connecticut.6

        11.      Defendant, American Harlequin, is a New Jersey corporation with its principal

place of business in New Jersey.7

                                   AMOUNT IN CONTROVERSY

        12.      District courts have original jurisdiction over all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states. 28 U.S.C. § 1332.

        13.      Lafayette Ballet alleges it contracted with American Harlequin to furnish and install

a flooring system in Lafayette Ballet’s dance studio for a price of $79,098.97, and that the flooring

system is defective.8 Lafayette Ballet seeks a return of the purchase price, collateral costs of the

sale, out-of-pocket expenses, repair costs, general and special damages, interest, attorneys fees,

and costs.9

        14.      Lafayette Ballet alleges that Hartford Fire Insurance Company, incorrectly named

as Hartford Accident & Indemnity Company, issued a commercial general liability policy to

American Harlequin, and Hartford Casualty Insurance Company issued an umbrella liability

policy to American Harlequin.10

        15.      Based on the foregoing allegations, it is facially apparent that the $75,000 amount

in controversy is satisfied.

                    CONSENT OF OTHER DEFENDANTS TO REMOVAL




6
  Exhibit 5, Printout from Louisiana Department of Insurance regarding Hartford Casualty Insurance Company.
7
  Exhibit 6, Printout from the Louisiana Secretary of State regarding American Harlequin.
8
  Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages, ¶ 2-4, 7-10.
9
  Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages, ¶ 20-21, 27, prayer for relief.
10
   Exhibit 1, Service Copy of Lafayette Ballet’s Petition for Damages, ¶ 28-29.

                                                       3
Case 6:19-cv-00470-MJJ-CBW Document 1 Filed 04/12/19 Page 4 of 5 PageID #: 4



         16.      American Harlequin has not yet been served so its consent to removal is not

required.11

        COMPLAINCE WITH PROCEDURAL REQUIREMENTS FOR REMOVAL

         17.      A copy of the entire state court record is attached hereto in accordance with 28

U.S.C. § 1446(a).12

         18.      A copy of this Notice of Removal is being served upon all parties in accordance

with 28 U.S.C. § 1446(d).

         19.      A Notice of Filing of Notice of Removal is being filed with the Clerk of Court for

the 15th Judicial District Court for Lafayette Parish as required by 28 U.S.C. § 1446(d) and a copy

is attached hereto.13 A Certificate of Filing of State Court Notice of Removal is also attached.14

         20.      The listing required pursuant to 28 U.S.C. § 1447(b) is attached hereto.15

         WHEREFORE, Hartford hereby provides notice that this action is duly removed.


                                              Respectfully Submitted:

                                              /s/Heather N. Sharp__________________________
                                              Seth A. Schmeeckle (La. Bar No. 27076) (T.A.)
                                              Heather N. Sharp (La. Bar No. 29987)
                                              Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
                                              9311 Bluebonnet Blvd., Suite A
                                              Baton Rouge, Louisiana 70810
                                              Telephone: (504) 588-1990
                                              Fax: (504) 310-9195
                                              Email: sschmeeckle@lawla.com; hsharp@lawla.com



11
   See 28 U.S.C. 1446(b)(2)(A) (“When a civil action is removed solely under section 1441(a), all defendants who
have been properly joined and served must join in or consent to the removal of the action.); Legeaux v. Borg-Warner
Corp., 2016 WL 6166166 (E.D. La. 2016) (unserved party’s consent not required for removal); Tureau v. 2H Inc.,
2014 WL 12701025 at *5 (W.D. La. 2014) (same).
12
   Exhibit 7, State Court Record.
13
   Exhibit 8, Notice of Filing of Notice of Removal to the Clerk of Court for the 15th Judicial District Court, Lafayette
Parish.
14
   Exhibit 9, Certificate of Filing of State Court Notice of Removal.
15
   Exhibit 10, Listing required pursuant to 28 U.S.C. § 1447(b).

                                                           4
Case 6:19-cv-00470-MJJ-CBW Document 1 Filed 04/12/19 Page 5 of 5 PageID #: 5



                                    Attorneys for Hartford Fire Insurance Company,
                                    incorrectly named as Hartford Accident & Indemnity
                                    Company, and Hartford Casualty Insurance Company

                                CERTIFICATE OF SERVICE

       I hereby certify that on April 12th 2019, a copy of this pleading has been served on all

known counsel of record via the Court’s CM/ECF filing system and via email.

                                     /s/Heather N. Sharp
                                       Heather N. Sharp




                                              5
